United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-1413
                                 ___________

United States of America,    *
                             *
         Appellee,           *
                             *
Appeal from the United States
    v.                       *
District Court for the
                             *
Eastern District of Missouri.
C. L. Tippett,               *
                             *
   [UNPUBLISHED]
         Appellant.          *
                       ___________

                                          Submitted:        August 7, 1997

                                                        Filed:      August 25,
1997
                                 ___________

Before McMILLIAN,            BEAM,     and    MORRIS     SHEPPARD       ARNOLD,
Circuit Judges.
                                 ___________

PER CURIAM.

    C.L. Tippett challenges the 262-month sentence
imposed by the district court1 following his guilty plea
to attempting to possess cocaine with intent to
distribute, in violation of 21 U.S.C. § 846. We affirm.


       1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
    On appeal, Tippett argues that the district court
erred in not assessing an additional 1-level reduction to
his base offense level under U.S. Sentencing Guidelines




                           -2-
Manual    §   3E1.1(b)    (1995)   for    acceptance   of
responsibility; in increasing his base offense level
under U.S. Sentencing Guidelines Manual § 3B1.1(c) (1995)
for being an organizer, leader, manager, or supervisor of
a criminal activity; and in not reducing his offense
level under U.S. Sentencing Guidelines Manual § 3B1.2(b)
(1995) for being a minor participant. Because Tippett
did not object to the presentence report or raise the
above arguments at sentencing, we review his contentions
only for plain error resulting in a fundamental
miscarriage of justice. See United States v. Robinson,
20 F.3d 320, 323 (8th Cir. 1994); United States v. Ball,
999 F.2d 339, 340-41 (8th Cir. 1993) (per curiam).
Having reviewed the record, we find no such error in the
district court&s adjustments to Perez&s base offense
level.

    Accordingly, we affirm.

    A true copy.

           Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                              -3-